DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim should end in a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 18 each recite the limitations “a first support arm assembly”, “a second support arm assembly”, “a first horizontally-extending groove”, and “a first vertically-extending groove” in non-antecedent form, however, a plurality of support arm assemblies, a plurality of horizontally-extending grooves, and a plurality of vertically-extending grooves have previously been established in each claim.  It is, therefore, unclear whether the limitations (in “quotes” above) are separate and distinct from the pluralities previously established, or if they are further defining individual elements of the pluralities.  This renders each and every claim indefinite.

Claims 2 and 17 each recite the limitations “at least a pair of horizontally-extending grooves” and “a pair of vertically-extending grooves” in non-antecedent form, however, there are multiple recitations of horizontally-extending groove(s) and vertically-extending groove(s) previously set forth in claims 1 and 12 respectively.  It is, therefore, unclear whether these limitations are separate and distinct from the previously established groove(s) or if they are merely referencing/further defining the previous groove(s).  This renders these claims indefinite.





Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, 15, 16, and 18-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (US 3218056).
	Regarding these claims Kaplan teaches:
1. An adapter assembly for an equipment stand, said adapter assembly comprising: 
an adapter plate (170) comprising a plurality of horizontally-extending grooves (horizontal 172’s and 175’s; Figs 1&4) and a plurality of vertically-extending grooves (vertical 172’s and 175’s; Figs 1&4), with each groove being formed through a thickness of said adapter plate (clearly seen in Figs); and 
a plurality of support arm assemblies (110; Figs 1, 4, and 5) extending from said adapter plate (Fig 1) and configured to engage with and to support a piece of equipment (are capable of; clearly seen in Fig 1), 
wherein said adapter assembly includes a first support arm assembly (right 110 attached to 170 in Fig 1) associated with a first horizontally-extending groove (upper-right 172 of 170 in Fig 1) and a second support arm assembly (left 110 attached to 170 in Fig 1) associated with a first vertically-extending groove (left-most 172 of 170 in Fig 1).  
3. The adapter assembly of claim 1, wherein each support arm assembly includes a retainer block (145) secured to one of the horizontally-extending grooves or the vertically-extending grooves (clearly seen in Fig 1) via a fastener (162; 5:32-35 and 5:48-60).  
4. The adapter assembly of claim 3, wherein the fasteners comprise bolts (162; 5:52), wherein when the bolts are loosened, the support arm assemblies can be actuated vertically or horizontally via their respective horizontally-extending grooves or vertically-extending grooves (are capable of; 5:51-60).  
5. The adapter assembly of claim 4, wherein when the bolts are loosened, the support arm assemblies can be rotated with respect to the adapter plate (are capable of; clearly seen in Fig 1 the 
6. The adapter assembly of claim 3, wherein each support arm assembly includes a sliding rod (125) secured to the retainer block, said sliding rod being configured to extend and retract with respect to the retainer block (is capable of; slides along line 138 in Fig 5; 5:19-21).  
7. The adapter assembly of claim 6, wherein each sliding rod is configured to rotate with respect to the retainer block (is capable of; rotates as arrow 140 in Fig 5; 5:21-25).  
8. The adapter assembly of claim 6, wherein each sliding rod is secured to the retainer block via a clamp (130+132; 5:15-19).  
9. The adapter assembly of claim 6, wherein each support arm assembly includes a mounting arm bracket (112) secured to an end of the sliding rod (via bolt 117; clearly seen in Fig 5).  
10. The adapter assembly of claim 6, wherein the bracket is rotatable with respect to the sliding rod (is capable of as seen by arrow 122; 5:6-9).  
11. The adapter assembly of claim 1, wherein each support arm assembly is configured to have at least 5 degrees of freedom (are capable of; 4:61-64). 

12. An engine stand (Fig 1) for supporting an engine above the ground, said engine stand comprising: 
a support frame as seen in Figs 2&3); and 
an adapter assembly supported above the ground by the support frame, wherein said adapter assembly includes - 
an adapter plate (170) comprising a plurality of horizontally-extending grooves (horizontal 172’s and 175’s; Figs 1&4) and a plurality of vertically-extending grooves (vertical 172’s and 175’s; Figs 1&4), with each groove being formed through a thickness of said adapter plate (clearly seen in Figs), 
a plurality of support arm assemblies (110; Figs 1, 4, and 5) extending from said adapter plate (Fig 1) and configured to engage with and to support the engine above the ground (are capable of; clearly seen in Fig 1), 
wherein said adapter assembly includes a first support arm assembly (right 110 attached to 170 in Fig 1) associated with a first horizontally-extending groove (upper-right 172 of 170 in Fig 1) and a second support arm assembly (left 110 attached to 170 in Fig 1) associated with a first vertically-extending groove (left-most 172 of 170 in Fig 1).  
15. The engine stand of claim 12, wherein the support frame includes wheels (18+25) and a handle (45) for maneuverability of the support frame (are capable of; wheels allow the wheel to be maneuvered over a work surface and handle 45 allows for assembly 40 of the frame to be rotated thereby allowing another degree of maneuverability of the frame).  
wherein each support arm assembly is configured to have at least 5 degrees of freedom (are capable of; 4:61-64). 
 
18. A method of supporting an engine above the ground with an engine stand, said method comprising the steps of:
(a) positioning an adapter assembly of the engine stand adjacent to the engine (Fig 4), wherein the adapter assembly includes an adapter plate (170) having a plurality of horizontally- extending grooves (horizontal 172’s and 175’s; Figs 1&4) and a plurality of vertically-extending grooves (vertical 172’s and 175’s; Figs 1&4), wherein the adapter assembly additionally includes a plurality of support arm assemblies (110) extending from the adapter plate (clearly seen in Fig 1); 
(b) actuating (5:51-60) a first support arm assembly (right 110 attached to 170 in Fig 1) horizontally through a first horizontally-extending groove (right 110 attached to 170 in Fig 1) of the adapter plate; 
(c) actuating (5:51-60) a second support arm assembly (left 110 attached to 170 in Fig 1) vertically through a first vertically-extending groove (left-most 172 of 170 in Fig 1) of the adapter plate; and 
(d) securing the first support arm assembly and the second support arm assembly to the engine (4:66-68).  
19. The method of claim 18, wherein each support arm assembly includes a retainer block (145) secured to one of the horizontally-extending grooves or the vertically-extending grooves via a fastener (162; 5:32-35 and 5:48-60), further comprising loosening or tightening the fastener of the first support arm assembly and the fastener of the second support arm assembly (5:51-60; wherein the support arm assemblies may slide in grooves and then be secured in a desired location by tightening bolt(s) 162).  
20. The method of claim 18, further comprising extending or retracting one of the plurality of support arm assemblies with respect to the adapter plate (arm 125 may extend or retract along line 138; Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Staley (US 1792612).
	Regarding these claims Kaplan teaches each and every limitation of claims 1 and 12 as noted above, but does not explicitly teach:
2. The adapter assembly of claim 1, wherein the adapter plate comprises a pair of outer sections and a pair of inner sections, with the inner sections positioned between the outer sections, wherein each of the outer sections and the inner sections includes at least a pair of horizontally-extending grooves and a pair of vertically-extending grooves. 
17. The engine stand of claim 12, wherein the adapter plate comprises a pair of outer sections and a pair of inner sections, with the inner sections positioned between the outer sections, wherein each of the outer sections and the inner sections includes at least a pair of horizontally- extending grooves and a pair of vertically-extending grooves.  
 
	Staley teaches that it is well known to provide engine stands which comprise an adapter (15+16+23+24+26+27) on which support arms (32) may be mounted, wherein the adapter has a multitude of connection points (apertures in each section of the adapter) for the support arms to be adjustably mounted to the adapter in the vertical and horizontal directions.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Kaplan to incorporate the teachings of Staley and provide for the adapter plate of Kaplan to be .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Hanger (US 4239196).
	Regarding these claims Kaplan teaches each and every limitation of claim 12 as noted above, but does not explicitly teach:
13. The engine stand of claim 12, wherein the support frame is configured to raise and lower the adapter assembly.  
14. The engine stand of claim 13, wherein the support frame includes a hydraulic lift for raising and lowering the adapter assembly.  

	Hanger teaches that it is well known to provide engine stands which comprise a frame (Fig 2 excluding A, B, C, and D and their associated fasteners) and an adapter assembly (D), wherein the frame includes a hydraulic lift (16; 2:31-35) for raising and lowering the adapter assembly (clearly seen by structure in Fig 1 the hydraulic lift is capable of lifting the adapter assembly with an engine attached thereto; 2:31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Kaplan to incorporate the teachings of Hanger and provide for the frame to include a hydraulic lift for raising and lowering the adapter assembly.  Doing so would allow for higher adjustability of the device which would allow for more maneuverability of the engine/workpiece when it is secured to the adapter assembly.  This could aid in mounting/demounting of said engine/workpiece.
bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892.  Volpe and Brewer are cited as disclosing engine stands with similar adapter plate configurations with vertical and horizontal slots by which support arm assemblies may be adjustably mounted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723